Citation Nr: 1759042	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to August 27, 2013, and in excess of 40 percent thereafter, for diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 10 percent prior to July 1, 2016, and in excess of 30 percent from July 1, 2016 to May 16, 2017 (100 percent schedular evaluation granted from May 17, 2017 to the present), for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to August 1967, to include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

In an October 2017 document submitted to the Board by the Veteran's representative, the issues of entitlement to higher disability ratings for service-connected diabetes and heart disease were withdrawn from appellate status; the intent to withdraw the claims was reduced to writing and added to the claims file.   


CONCLUSIONS OF LAW

1.  The claim for entitlement to a disability rating in excess of 20 percent prior to August 27, 2013, and in excess of 40 percent thereafter, for diabetes mellitus, has been withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The claim for entitlement to a disability rating in excess of 10 percent prior to July 1, 2016, and in excess of 30 percent from July 1, 2016 to May 16, 2017 (100 percent schedular evaluation granted from May 17, 2017 to the present), for ischemic heart disease, has been withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a document dated October 12, 2017, the Veteran through his representative  withdrew the pending claims. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran properly withdrew his claims from appellate status in October 2017, and as no justiciable issues remain, the appeal is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


